Title: Thomas Jefferson’s Plea in Livingston v. Jefferson on Ground of Justification under an Act of Congress, [ca. 28 February 1811]
From: Jefferson, Thomas,Livingston, Edward
To: United States Circuit Court, Virginia District


          
             ca. 28 Feb. 1811
          
          And the said Thomas, according to the statute in such case made &c and provided and by leave of the court, for further plea in this behalf saith, that as to the force and arms; & as to the breaking, cutting in pieces, and destroying of the goods and chattells of the said Edward, either by the said Thomas himself or by his servants; and as to the digging and raising, or the causing to be dug and raised the soil of the said Edward, by him the said Thomas or by his servants; and as to the carrying away, or the causing the said soil to be carried away, by him the said Thomas or by his servants, and as to the converting the said soil to the use of him the said Thomas; and as to the cutting down the banks of the said Canals, by him the said Thomas or by his servants; and as to all the other trespasses above supposed to have been done by him the said Thomas or by his servants; (except as to the breaking and entering the messuages or dwelling houses and closes or parcels of land thereto adjoining in the first and fifth counts of the said declaration mentioned; and except also as to the breaking & entering the closes in the second and sixth counts of the said declaration mentioned, and the putting out expelling and removing the said Edward therefrom, & the keeping & continuing him the said Edward so expelled & removed therefrom, for the space of time in the said declaration in that respect mentioned; and also except as to the breaking & entering of the said closes in the third and seventh counts of the said declaration mentioned, And the driving off expelling & removing therefrom the said Edward with his servants & workmen, and forcing them to interrupt and quit their work, & the keeping & continuing the said Edward so removed from the possession of the said closes, for the space of time in the said declaration in that respect mentioned; and also except as to the breaking & entering of the said closes in the fourth and eighth counts of the said declaration mentioned, & the driving off, expelling & removing therefrom the said Edward with his servants and workmen, and forcing them to interrupt and quit their work, & the keeping & continuing the said Edward so removed from the possession of the said closes, for the space of time in the said declaration in that respect mentioned;) he is not guilty in manner & form as the said Edward hath above thereof complained against him: & of this he putteth himself upon the country &c
          And as to the other supposed trespasses to wit the said breaking and entering the messuages and closes or parcels of land thereto adjoining in the first & fifth counts of the said declaration mentioned; and also as to the breaking & entering the closes in the second & sixth counts of the said declaration mentioned, & the putting out expelling & removing the said Edward therefrom, and the keeping & continuing him the said Edward so expelled & removed therefrom, for the space of time in the said declaration in that respect mentioned; and also as to the breaking & entering of the said closes in the third and seventh counts of the said declaration mentioned, and the driving off, expelling and removing therefrom the said Edward with his servants & workmen, and forcing them to interrupt & quit their work, and the keeping & continuing the said Edward so removed from the possession of the said closes, for the space of time in the said declaration in that respect mentioned; and also as to the breaking & entering of the said closes in the fourth & eighth counts of the said declaration mentioned, and the driving off expelling & removing therefrom the said Edward with his servants & workmen, & forcing them to interrupt & quit their work, & the keeping & continuing the said Edward so removed from the possession of the said closes, for the space of time in the said declaration in that respect mentioned; he the said Thomas saith, that he the said Edward ought not to have or maintain his said action thereof against him, because he saith, that the said several messuages, dwelling houses closes & parcels of land in the several counts of the said declaration mentioned, are one & the same, or parts of one and the same messuage, dwelling house, close & parcel of land, which said close is known and called as the Batture of the Suburb of St Mary; & that they are not other or different, or parts of other or different messuages, dwelling houses & closes; and that long before the said time when the said trespasses in the said declaration mentioned are above supposed to be done by him the said Thomas to wit on th 30th day of April in the year
          And that the aforesaid messuage and the said close or parcel of land called & known as the Batture of the Suburb of St Mary, are now, & at the several times when &ct. were, part and parcel of a territory of the United States, established by an act of the Congress of the United States, under the name of the Territory of Orleans, which said territory is a portion of the Country ceded by the first Consul of the French Republic, in the name of the French people Republic, to the said United States, forever, and in full sovereignty, under the name of the Colony or province of Louisianna, under and by virtue of a Treaty between the said U States of America & the French Republic, made & done at Paris, on the 30th day of April in the year of our Lord 1803, by virtue of which treaty, the aforesaid messuage and the said close or parcel of land called & known as the Batture of the Suburb of St Mary, became the absolute property of the said U States, vested in them in full sovereignty, dominion and possession: And the said Thomas further saith, that before the time when &ct. to wit on theday ofin the year of our Lord 180 in the County ofat the parish of& within the jurisdiction aforesaid, he the said Edward took possession of the said the said messuage & close, and with his servants and workmen erected the dwelling house aforesaid thereon, the same being land ceded or secured to the U States as aforesaid, by the treaty aforesaid; for which reason, he the said Thomas, afterwards, to wit on theday ofat the parish & County & within the jurisdiction aforesaid (he the said Thomas being then and there President of the said U States) did in his character & office of President aforesaid, under and by virtue of an act of the Congress of the U States, passed on the 3d day of March in the year of our Lord 1807, & entitled “An act to prevent settlements being made on lands of the U States, until authorised by him,” issue an order in writing, directed tothe Marshal of the said Territory of Orleans, thereby commanding him the said Marshal, in the name & for the benefit of the said U States, to remove from the lands messuage & close aforesaid, any & every person or persons, who should be found on the same, & who should not have obtained permission to remain thereon according to the provisions of the said act by virtue of which said order, he the said Marshal at the several times when & at the places where &ct—. did enter on the said messuage, close & dwelling house thereon, of which he the said Edward had so taken possession, and with his servants & workmen had so wrongfully and unlawfully intruded themselves made a settlement thereon, and then and there gently & without force, did put out & remove him the said Edward with his servants & workmen aforesaid, from the possession, occupation & enjoyment of the said messuage, dwelling house & close in which he the said Edward &ct which are the same supposed breaking & entering, putting out, driving off, expelling & removing, interupting and forcing to quit & keeping and continuing removed in the introduction to this plea above particularly mentioned, whereof he the said Edward hath above complained against him the said Thomas and this he is ready to verify. Wherefore he prays judgment if the said Edward ought to have or maintain his action aforesaid thereof against him &ct.—.
        